Citation Nr: 1756004	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to April 14, 2017, and in excess of 30 percent from April 14, 2017, forward, for osteoarthritis of the right knee.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1980, and from July 1981 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ). A copy of the transcript is of record.

The issue of entitlement to a TDIU, was previously remanded by the Board in November 2011 and March 2014 for additional development and adjudication. 

In March 2014, the Board's Decision also denied the issue of entitlement to an increased rating in excess of 10 percent for right knee osteoarthritis disability. However, in September 2014, the U.S. Court of Appeals for Veterans Claims (the Court) granted a Joint Motion for Remand (JMR) and remanded the issue. In January 2015, the Board again issued a Decision denying the issue of entitlement to an increased rating in excess of 10 percent for right knee osteoarthritis disability. In January 2015, the Veteran appealed the Board's Decision to the Court, and in September 2016, the Court issued a Memorandum Decision vacating the Board's January 2015 Decision and remanded the issue back to the Board for further proceedings consistent with this decision. 

In March 2017, the Board remanded the issue of entitlement to a TDIU and entitlement to an increased rating in excess of 10 percent for a right knee disability. However, as will be discussed further below, the Board finds that an additional remand is necessary. 

Following the Board's March 2017 Remand, the RO granted an increased rating of 30 percent for the Veteran's service-connected right knee disability from April 14, 2017, forward. However, despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that the issues must be remanded for further development in accordance with VA's duty to assist. Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration. 

In March 2017, the Board remanded this matter in accordance with the Court's September 2016 Memorandum Decision. Again, the Board is reminded that the Court's Memorandum Decision specifically found that the Board erred in its determination that a separate rating under 38 § 4.71a DC 5257 for lateral instability was not warranted. The Court explained that the Board did not provide any evidentiary basis, and there is no evidence in the record, for its finding that the Veteran's reported symptom of his knee "giving out" was more akin to weakness than to lateral instability. Because VA examiners did not render a medical opinion in this regard, and because the Board is not permitted to substitute its own medical judgment in place of independent medical evidence, the Board remands this matter for an appropriate VA examination and opinion to obtain a clarifying VA opinion as to this question. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other grounds by Hodge v. Westi, 155 F. 3d 1356 (Fed. Cir. 1998).
In March 2017, the Board remanded this matter for a new VA examination and requested an opinion as to the presence of any recurrent subluxation or lateral instability, with the examiner directed to discuss the Veteran's asserted symptomatology of his right knee "giving out" and causing him to fall. Accordingly, the Veteran underwent a VA examination in April 2017, during which the examiner found that "[s]tability testing did not show any instability. No recurrent subluxation or lateral instability." The examiner further explained that, "He does complain of it feeling like it is going to give out, however, not able to reproduce the instability during office visit." 

Upon review, the Board finds that an addendum opinion is necessary. Although the April 2017 VA examiner noted that instability was not able to be reproduced during the office visit, upon remand, the Board requests the examiner to review the Veteran's previous contentions, VA examinations, and clinical evaluations, to provide a clarifying opinion as to whether the Veteran's symptomatology are akin to lateral instability or recurrent subluxation. 

As for the issue of entitlement to a TDIU, the Board finds that such is inextricably intertwined with the increased rating contained within this Remand. Therefore, the Board defers ruling on this matter. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding and relevant VA treatment records. Should they exist, associate such records with the Veteran's electronic claims file.

2. Thereafter, arrange for the Veteran's electronic claims file, including a copy of this Remand, to be reviewed by the VA examiner who prepared the April 2017 VA examination report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum opinion. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

Following a review of the claims file, to include the Veteran's treatment records, VA examinations, and the September 2011 video conference hearing transcript, the examiner should render opinion as to the following:

Whether the Veteran's reported symptomatology, to include "giving out" and falling as a result of such, is akin to or analogous with recurrent subluxation or lateral instability in the right knee.

If so, provide an opinion as to whether the presence of such can best be characterized as slight, moderate, or severe. 

In providing the above opinion regarding instability, the examiner should specifically discuss the Veteran's asserted symptomatology of his right knee "giving out." See April 2010 VA examination; see September 2011 video conference hearing transcript.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Ensure that the addendum is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased rating for osteoarthritis of the right knee.

4. Thereafter, and after any necessary additional development and after adjudication of the intertwined issues, readjudicate the issue of entitlement to a TDIU, with consideration of referral to the Director, Compensation Service, for extra-schedular consideration of a TDIU if appropriate.

5. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




